Tilson, Judge:
This appeal involves the question of whether or not the amount of a so-called British purchase tax should be included as a part of the proper dutiable value.
Counsel for the respective parties, in submitting this appeal, have agreed that the issues herein are the same in all material respects as the issues involved in United States v. Pitcairn, C. A. D. 334, and the record therein has been admitted in evidence in this case.
Upon the agreed facts and the law applicable thereto, I find and hold the proper dutiable values of the merchandise covered by this appeal to be the values returned by the appraiser, less any amounts added on entry by the importer to meet advances made by the appraiser in similar cases then pending on appeal. Judgment will be rendered accordingly.